                Case 3:18-cv-01587-JD Document 87 Filed 05/13/19 Page 1 of 4




   JOSEPH H. HUNT
 1 Assistant Attorney General

 2 Civil Division
   AUGUST E. FLENTJE
 3 Special Counsel
   WILLIAM C. PEACHEY
 4 Director, Office of Immigration Litigation
   District Court Section
 5 GISELA A. WESTWATER
   Assistant Director
 6
   STACEY I. YOUNG
 7 Senior Litigation Counsel
   NICOLE GRANT
 8 P. ANGEL MARTINEZ
   DAVID KIM
 9 Trial Attorneys

10
             Ben Franklin Station, P.O. Box 878
11           Washington, D.C. 20044
             Telephone: (202) 598-8085
12           Email: Angel.Martinez2@usdoj.gov
13 Attorneys for Federal Defendants

14                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16   PARS EQUALITY CENTER, et al.,                )
                                                  )   CASE Nos. 18-cv-7818-JD
17           Plaintiffs,                          )             18-cv-1587-JD
                                                  )
18      v.                                        )
                                                  )
19   MIKE POMPEO, et al.,                         )   UNOPPOSED MOTION TO EXTEND TIME TO
                                                  )   PRODUCE ADMINISTRATIVE RECORD AND
20           Defendants.                          )   [PROPOSED] ORDER
                                                  )
21           and
22   FARANGIS EMAMI, et al.,
23           Plaintiffs,
24      v.
25   KIRSTJEN NIELSEN, et al.,
26           Defendants.
27
     UNOPPOSED MOTION TO EXTEND TIME TO PRODUCE
28 ADMINISTRATIVE RECORD AND [PROPOSED] ORDER - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
                 Case 3:18-cv-01587-JD Document 87 Filed 05/13/19 Page 2 of 4




 1          Pursuant to Civil L.R. 6-2, Defendants respectfully request that the Court extend the date by which

 2 Defendants must serve on Plaintiffs the Administrative Record in this case by two days, or until

 3 Wednesday, May 15, 2019. This motion is made in good faith and not for the purpose of delay. Plaintiffs

 4 have advised that they are unopposed to this motion.

 5          1.      On April 12, 2019, Plaintiffs served a request for production of documents on Defendants.

 6 In this discovery request, Plaintiffs stated that they seek the “full and complete Administrative Record” in

 7 this case by May 13, 2019.

 8          2.      On April 18, 2019, the Parties filed a Stipulation Regarding Case Management Schedule.

 9 See Dkt. No. 83 in Case No. 18-1587 & Dkt. No. 102 in Case No. 18-7818. In the stipulation, the parties

10 agreed that production of the Administrative Record would occur on May 13, 2019. See id. at 2.

11          3.      Counsel for Defendants have been working diligently with the client agency to create a

12 certified Administrative Record and intended to produce this record by May 13, 2019. However, despite

13 undersigned counsel and the client agency’s best efforts, additional time is required to complete the record

14 production. Agency are making every effort possible to identify, compile, and organize documents

15 consistent with the scope of the claims. Having conferred with the client agency, undersigned counsel

16 finds that a short extension is necessary to allow the government sufficient time to receive all relevant

17 documents, and then review, collate, and finalize the full Administrative Record for production.

18          4.      This unopposed motion, which is in the interest of justice and will not legally prejudice

19 any party, is made in good faith and not for the purpose of delay.

20          5.      Undersigned counsel has conferred with Esther Sung and Sirine Shebaya, respective

21 counsel for Plaintiffs in Pars and Emami, who represented that Plaintiffs in both cases do not oppose the

22 instant motion.

23

24

25

26

27
     UNOPPOSED MOTION TO EXTEND TIME TO PRODUCE
28 ADMINISTRATIVE RECORD AND [PROPOSED] ORDER - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
               Case 3:18-cv-01587-JD Document 87 Filed 05/13/19 Page 3 of 4




 1          Defendants therefore request that this Court extend the deadline by which Defendants must produce

 2 the Administrative Record from May 13, 2019 to May 15.

 3    DATED: May 13, 2019                               Respectfully submitted,
 4                                                      JOSEPH H. HUNT
                                                        Assistant Attorney General
 5                                                      Civil Division
 6                                                      AUGUST F. FLENTJE
                                                        Special Counsel
 7
                                                        WILLIAM C. PEACHEY
 8                                                      Director
                                                        Office of Immigration Litigation
 9                                                      District Court Section
10                                                      GISELA A. WESTWATER
                                                        Assistant Director
11
                                                        STACEY I. YOUNG
12                                                      Senior Litigation Counsel
13                                                      /s/ P. Angel Martinez
                                                        DAVID KIM
14                                                      P. ANGEL MARTINEZ
                                                        NICOLE GRANT
15                                                      Trial Attorneys
                                                        Office of Immigration Litigation
16
                                                        Attorneys for Federal Defendants
17

18
19

20

21

22

23

24

25

26

27
     UNOPPOSED MOTION TO EXTEND TIME TO PRODUCE
28 ADMINISTRATIVE RECORD AND [PROPOSED] ORDER - 3
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
               Case 3:18-cv-01587-JD Document 87 Filed 05/13/19 Page 4 of 4



                                           [PROPOSED] ORDER
 1
            It is hereby ORDERED that the deadline for by which Defendants must produce the
 2
     Administrative Record be extended to May 15, 2019.
 3
     DATED:
 4

 5
                                                      The Honorable James Donato
 6                                                    United States District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     UNOPPOSED MOTION TO EXTEND TIME TO PRODUCE
28 ADMINISTRATIVE RECORD AND [PROPOSED] ORDER - 4
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
